Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 25, 2015

The Court of Appeals hereby passes the following order:

A16A0026. ROY L. SMITH v. MARTY ALLEN, WARDEN, CHATHAM
    COUNTY JAIL.

      Roy L. Smith filed a notice of appeal from the trial court’s ruling in his habeas
corpus action. Under our Constitution, however, the Supreme Court has appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (4). Accordingly, Smith’s appeal is hereby TRANSFERRED to the
Supreme Court for disposition.
                                       Court of Appeals of the State of Georgia
                                                                            09/25/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.